Citation Nr: 1643452	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right eye disability (manifested by diplopia or "shadow"), to include as secondary to a service-connected left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In January 2012, May 2014, and April 2016, this matter was remanded for additional development.  

[The issue is characterized as stated on the preceding page to reflect that the right eye "condition" claimed by the Veteran and considered by the RO was limited to one with manifestations as noted.  More recently, the Veteran has been found to have separate and distinct right eye pathology (cataracts and nonproliferating changes) which has not been the subject of an RO service connection determination (and service connection for which has not been specifically claimed).  Accordingly, the Board does not have jurisdiction regarding the newly found eye pathology, and the matter is referred to the AOJ for clarification whether service connection is sought, and if so, for appropriate action.] 


FINDINGS OF FACT

1. Any bilateral diplopia which is a manifestation of left eye lateral rectus paresis is considered service connected and encompassed in the rating for such disability.

2. The Veteran is not shown to have a separate compensable right eye disability; his right eye "shadow" is shown by competent evidence to be a refractive error which, of itself, without superimposed pathology, is not a compensable disability.




CONCLUSION OF LAW

Service connection for a separate right eye disability manifested by diplopia or "shadow" is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in May 2007 and July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2011 hearing, the undersigned identified the issue on appeal, explained the evidence needed to substantiate the claim (including for secondary service connection), and identified development to be completed.  After the hearing the case was remanded three times for additional development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), postservice treatment records, and Social Security Administration (SSA) records have been secured.  He was afforded VA examinations in June 2007, July 2014 (per the Board's May 2014 remand), and April 2016 (per the Board's April 2016 remand).  The Board finds that cumulatively the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current claimed disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Refractive error of the eye is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also 38 C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eye, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  Notably, the Veteran has established service connection for a left eye disability, specifically lateral rectus palsy, manifested by diplopia and limited left eye movement (formerly diagnosed as demyelinating disease with external ophthalmoplegia).

The Veteran's STRs show normal eyes, pupils, and ocular motility on June 1968 entrance examination.  A December 1970 record notes complaints of loss of lateral movement in the left eye; the provisional diagnosis was possible involvement of the left sixth cranial nerve.  A January 7, 1971 record notes limitation in left eye gaze; external ocular movements of the right eye were within normal limits.  A January 16, 1971 record notes there was no right eye nystagmus; nystagmus was noted on evaluations on January 27, 1971 and March 17, 1971.  

April 1971 medical board proceedings note that the Veteran was found unfit for service due to a central nervous system disease.  Specifically noted were demyelinating disease (suspected, not proven) manifested by external opthalmoplegia of the left eye, and mild cranial neuropathy of cranial nerve seven manifested by left supraorbital musculature, probably secondary to traumatic scalp injury sustained four years prior to admission.  

A February 1972 VA eye examination found that external ocular parts, pupils, rotations of the right eye, and ocular fundi were nonpathologic.  The left eye showed limitation of temporal rotation, the eye not passing the mid line.  Diplopia (double vision) was noted on five of 25 squares in the motor field chart.  The assessment was paresis, lateral recuts, left eye of unknown etiology.  

An October 1972 report of medical examination notes that multiple sclerosis (MS) is suspected, not proven, manifested by external ophthalmoplegia of the left eye.  A contemporaneous October 1972 medical board report notes left eye diplopia. However, "abnormal findings [were] confined to the left eye."  The Veteran's right eye visual acuity was 20/20, and external ocular movements were full.  [The Veteran has not reported that he has MS, nor do clinical records show a diagnosis of, or treatment for, such disease at any time.]  
 
A November 1974 report of medical examination for temporary disability retirement list (TDRL) purposes noted left cranial nerve palsy.  Right eye vision was 20/20. 

A January 1975 physical evaluation board proceeding notes that the Veteran was placed on the TDRL for a suspected demyelinating disease.  He continued to exhibit diplopia, present with left upper or lower quadrant gaze.  A May 1975 addendum to the TDRL medical examination notes that the Veteran's visual acuity was 20/20 bilaterally.  

An October 1995 VA eye examination notes complaints of diplopia.  Right eye uncorrected distance visual acuity was 20/200 (corrected to 20/15) and 20/20 corrected near visual acuity.  The diagnosis was left lateral rectus palsy with diplopia in all fields of gaze except the straight ahead positions.   

A January 2001 eye clinic record notes complaints of chronic diplopia that has gradually worsened.  The Veteran reported that it only occurs when binocular, with and without spectacle correction.  He related that he strains and focuses to relieve diplopia.  He reported that he reads with monocular vision if reading for prolonged periods.  Extraocular muscle testing showed full gaze in all directions for the right eye, but no abduction on left gaze for the left eye.  The assessments were possible left inferior rectus palsy with a strong left lateral rectus component, and left hypertropia at distance, hyperphoria with exophoria at near.  

In February 2001, the Veteran underwent a 3mm recession of the left superior rectus and a 2mm recession of the right inferior rectus.  The preoperative and postoperative diagnoses were left hypertropia.  

A September 11, 2006 clinical record notes that there was no nystagmus of the eyes.   A September 15, 2006 neurology consult record notes no visual dysfunction or loss, trauma, diplopia, light flashes, or pain in the eyes.   

February 2007 lay statements from the Veteran's family members, coworkers, and friends describe his various problems, including with diplopia.
A March 2007 SSA physical residual functional capacity assessment notes a primary diagnosis of subdural hematoma with dizziness and headaches, and a secondary diagnosis of resting and intentional tremor.  No visual limitations were established.  The disability determination report notes a primary diagnosis of cerebrovascular disease, and a secondary diagnosis of other nervous system disorders.  

On June 2007 VA examination, the Veteran reported right eye burning, stinging, dryness, and double vision.  His right eye corrected vision was 20/20, both near and far.  There was no nystagmus, ptosis, or lagophthalmos.  The diagnosis was left fourth and sixth cranial nerve palsy resulting in horizontal diplopia at a distance and when tired.  A right eye disability was not diagnosed.  

An August 2008 neurology clinic progress record notes normal extraocular movement in the right eye, but lateral gaze palsy of the left eye, without evidence of ptosis or significant nystagmus.  Facial sensation and movement were normal.  

At the August 2011 Board hearing, the Veteran testified that a VA doctor told him that his right eye condition could be secondary to his left eye disability.  His spouse testified that a doctor opined that the Veteran's right eye was overcompensating for his left eye disability.  The Veteran and his spouse both expressed uncertainty as to whether such opinions were recorded in the medical record.  

A January 2013 eye clinic record notes reports of diplopia at near (the veteran had to  close one eye to prevent double vision while reading); he denied diplopia at distance.  He reported that his vision was previously very blurry, but had cleared in the past three months since getting his blood sugar under control following a diagnosis of diabetes.

On July 2014 VA examination, the Veteran described seeing a monocular (right eye only) shadow around images, even when his left eye is closed.  He also reported double vision approximately 75% of the time.  Following in-person examination and review of the file, the optometrist diagnosed diplopia, longstanding due to left muscle palsy (later noted in the report as specifically due to paralysis of the left third cranial nerve).  The examiner also noted preoperative cataracts of both eyes (mild aging changes not causing acuity decrease) and retinal hemorrhaging of the right eye (mild nonproliferative change not affecting acuity), and indicated that the Veteran's decrease in visual acuity is not attributable to such conditions.  The examiner concluded that the Veteran's monocular (right eye only) shadow is less likely than not (less than 50% probability) proximately due to or the result of his service-connected left eye disability.  The examiner explained that the "monocular (right eye only) shadow around images is a refractive complaint unrelated to muscle or nerve paralysis."  He concluded that the "right eye 'shadow' is a refractive complaint, not related to bilateral double vision due to left eye muscle palsy."  

A March 2015 clinical record notes complaints of difficulty reading and a need to adjust his eyeglasses.  A comprehensive eye examination report includes assessments of: non-insulin-dependent diabetes mellitus without diabetic retinopathy in both eyes, history of right eye non-proliferative retinopathy of approximately two years duration, dry eye syndrome in both eyes, early cataracts in both eyes, and refractive error with presbyopia in both eyes. 

In an April 2016 VA advisory medical opinion (also provided by the July 2014 examiner), the examiner opined that the Veteran's right eye condition was not aggravated by his left eye condition.  He opined, "The condition in question is a refractive complaint that is resolved with glasses change...it is a natural progression of refractive change and remedied with new glasses."  He further opined that the Veteran's right eye condition was not aggravated beyond its natural progression by the Veteran's service-connected left eye disability, noting specifically that the left eye disability causes no additional impairment.

Analysis

The Veteran seeks service connection for a right eye disability manifested by symptoms of diplopia (perception of double vision) and "shadow".  The competent medical opinion evidence of record in the matter indicates that the bilateral diplopia is a symptom of the service connected left eye palsy (see July 2014 examination report) and that the right eye "shadow" is a refractive error (see April 2016 advisory medical opinion).  Accordingly, the bilateral diplopia is considered already service-connected and any related impairment is encompassed in the rating for the left eye palsy (which is not at issue herein).  Regarding the Veteran's monocular right eye 'shadow', the medical evidence in the record does not show that it constitutes a compensable right eye disability related to, or aggravated by, his service-connected left eye disability.  Rather, it shows that the "shadow" is a refractive change, which is natural in progression and remedied with a change in eye glasses.  Refractive error, of itself, is a developmental defect and not a compensable disability (in the absence of superimposed pathology).  See 38 C.F.R. § 3.303(c), 4.9.  Therefore, service connection for the right eye "shadow", as a refractive error, of itself,  must be denied as a matter of law.  See 38 C.F.R. § 3.303(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In August 2011 testimony the Veteran and his spouse related that doctors have told them that the Veteran's right eye condition may be due to his left eye disability.  Review of the Veteran's treatment records found no mention of such nexus opinion.  The U.S. Court of Appeals for Veteran Claims has held that a layman's account of what a physician purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Regardless, given that the contemporaneous medical records pertaining to the Veteran's eyes do not show a compensable right eye disability manifested by diplopia or "shadow", whether or not any such disability may be secondary to an already service-connected left eye disability is a question that is moot.  

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine does not apply.  The appeal in this matter must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  






ORDER

Service connection for a right eye disability manifested by diplopia or "shadow" is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


